Citation Nr: 1824263	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-19 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for sinusitis and/or allergic rhinitis, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to Agent Orange exposure.

4.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure.

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2011 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  Tinnitus was not incurred during active service and is not etiologically related to an in-service injury, event, or disease, to include noise exposure.

2.  Sinusitis and allergic rhinitis, peripheral neuropathy of the bilateral lower extremities, and hypertension did not begin during service, are not related to in-service Agent Orange exposure, and are not related to service in any other way.

3.  The Veteran's hypertension was not shown during active duty or within a year of separation from a period of active duty.

4.  The Veteran's service-connected coronary artery disease has prevented him from being able to secure and maintain gainful employment effective June 14, 2011.



CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 1154, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for sinusitis and/or allergic rhinitis have not been met.  38 U.S.C. §§ 1110, 1111, 1112, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 1111, 1112, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for bilateral lower extremity peripheral neuropathy have not been met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

5.  The criteria for entitlement to a TDIU have been met effective June 14, 2011.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active service.  38 U.S.C. § 1110 (2014); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In addition, for certain chronic diseases a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.

When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to certain herbicide agents, to include the commonly referred herbicide agent, Agent Orange, absent affirmative evidence to establish that the veteran was not exposed.  See 38 U.S.C. § 1116(f) (2014); 38 C.F.R. §§ 3.307(a)(6)(iii) (2017).  The Department of Defense has determined that herbicide agents (including Agent Orange) were used along the Korean demilitarized zone (DMZ) from April 1, 1968, to August 31, 1971; veterans assigned to one of the units listed as being at or near the Korean DMZ during that time period are also presumed to have been exposed to herbicide agents.  38 U.S.C. § 1116 (2014); 38 C.F.R. § 3.307(a)(6)(iv) (2017).

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e).

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Tinnitus

The Veteran asserts that his tinnitus is directly related to service secondary to in-service exposure to loud noises to include machine gun fire, heavy artillery, and hand grenades.  See June 2014 VA Form 9.

The Veteran's service treatment and post-service treatment records are absent of any complaints, treatment, or diagnosis of tinnitus.  

The Veteran was afforded a VA examination in September 2011.  The examiner opined that his tinnitus is less likely than not caused by or a result of military noise exposure.  The examiner noted that the Veteran reported the onset of tinnitus was 3-4 years after his separation from service.   

The Board finds that the first and second elements for service connection have been met.  The Veteran has a current diagnosis and he competently reported that he was exposed to excessive noise during active service.  However, the third element, causal nexus, is not satisfied.  The persuasive medical evidence, in the form of the VA medical opinion, is not favorable.  

The Board has considered the Veteran's assertions regarding causal nexus; however, an opinion regarding the etiology of tinnitus is a complex medical question for which the Veteran has not demonstrated the education or training to offer medical opinions on complex matters.  Accordingly, the Veteran's assertion as to the etiology of his current tinnitus is not competent or probative evidence of a causal nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Tinnitus is considered a chronic disability and, therefore, the provisions of 38 C.F.R. §§ 3.303(b) and 3.309(a) are applicable.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  Thus, the Board has considered whether presumptive service connection is warranted by either the chronic disease manifesting to a compensable degree within one year from the date of separation of such service, or through a demonstration of continuity of symptomatology if not noted in service.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2017); Walker, 708 F.3d at 1331.  However, the evidence of record shows that the Veteran's onset of tinnitus was 3-4 years subsequent to separation from service, which is contrary to onset in service or within a year, or continuity since service.  Accordingly, tinnitus may not be presumed to have been incurred in service.  38 C.F.R. §§ 3.303(b), 3.307. 3.309(a).  

As the preponderance of the evidence is against the claim, there is no doubt to be resolved and service connection for tinnitus is not warranted.  See 38 U.S.C. § 5107(b) (2014); 38 C.F.R. § 3.102 (2017).

Sinusitis and Allergic Rhinitis

The Veteran asserts that his exposure to Agent Orange contributed or caused his upper respiratory conditions.  See June 2014 VA Form 9.  

No objective evidence has been received to verify that the Veteran physically served in the Republic of Vietnam.  However, service treatment records show that he served in the 2/38 Infantry, 2nd Infantry Division APO SF 96224, Republic of Korea from April 8, 1968 through April 23, 1969; therefore, exposure to Agent Orange and other herbicides are conceded.

Service treatment records reflect no complaints or findings related to sinusitis or allergic rhinitis.  On October 1969 separation examination, there was a normal clinical evaluation of the nose and sinuses.  At that time, the Veteran denied having any history of ear, nose or throat trouble; or sinusitis.

Post-service VA treatment records first note upper respiratory infection/sinusitis in October 2013.  Treatment for allergic rhinitis was first noted in April 2015.  To the extent that the Veteran asserts that his condition is related to in-service Agent Orange exposure, sinusitis and allergic rhinitis are not presumed to be related to Agent Orange exposure under 38 C.F.R. § 3.309(e).  Moreover, there is no competent evidence suggesting a relationship between the claimed condition and past Agent Orange exposure.  The Board recognizes the Veteran's contention regarding why he feels that his current condition is the result of Agent Orange exposure.  However, as the question of whether his current condition is related to Agent Orange is one that is medical in nature, and the Veteran does not have the expertise to provide a competent opinion on the matter.  See Jandreau, 492 F.3d 1372.

Further, the record does not establish that the Veteran's symptomatology began in service and continued to the present.  As noted, the record, including the Veteran's service treatment records and post-service medical record, contain no findings, treatment, complaints or problems related to sinusitis and allergic rhinitis until the late 2000s.  Therefore, a preponderance of the evidence is against a finding that allergic rhinitis and/or sinusitis began during service, is related to in-service Agent Orange exposure, or is related to service in any other way.  Accordingly, service connection for such claimed disabilities must be denied.

Hypertension

The term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2017).

As an initial matter, the Board finds that the competent evidence of record confirms that the Veteran has hypertension.  VA treatment notes reflect a diagnosis of hypertension.  With a current disability conceded, the issue before the Board becomes whether the Veteran's hypertension is a result of his military service.

Concerning presumptive service connection due to Agent Orange exposure, as noted, hypertension is not among the disorders entitled to presumptive service connection.  While ischemic heart disease is included among the list of presumptive disabilities, that term explicitly excludes hypertension.  39 C.F.R. § 3.309(e), Note 3 (2017).  Therefore, presumptive service connection for hypertension based on herbicide exposure is not warranted.

Notwithstanding the foregoing, even when presumptive service connection is not appropriate, a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With regard to direct service connection other than as the result of herbicide exposure, the Veteran's service treatment records for his period of active duty service do not contain any complaints, treatment, findings or diagnosis consistent with hypertension.  On October 1969 separation examination, his blood pressure reading was 128/72, and his heart was clinically evaluated as normal.

An August 2010 VA treatment record shows that his blood pressure was 130/80.  He was instructed to monitor his blood pressure because he had no history of documented hypertension.  VA treatment records show a diagnosis of hypertension was established in January 2011.  

As noted, hypertension is subject to presumptive service connection as a chronic disease.  38 U.S.C. § 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).  The record is clear, however, that the Veteran's hypertension was initially identified many years after his period of active duty service.  As there is no showing of hypertension in service or to a compensable degree in the year after service, presumptive service connection for hypertension as a chronic disease is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, hypertension falls outside the realm of common knowledge of a lay person.  In this regard, any actual diagnosis of hypertension requires objective testing to diagnose, and can have many causes.  See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  To the extent that the Veteran believes that he has hypertension that is due to service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current hypertension is not competent evidence, as the nexus question involved in this case requires medical expertise to determine.  Id.  Moreover, there is no indication that hypertension began during a given period of active duty service, or is related to any aspect of the Veteran's service.

The record does not reflect that hypertension was shown during a period of active duty or within one year of separation thereof.  Finally, the record is negative for any competent medical evidence in support of the claim, to include any medical opinions relating the Veteran's hypertension to any incident of service.  Thus, the Board must conclude that the preponderance of the evidence is against the claim and service connection for hypertension is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Peripheral Neuropathy of the Bilateral Lower Extremities

The Veteran asserts that his exposure to Agent Orange in Vietnam contributed and/or caused his peripheral neuropathy.  See June 2014 VA Form 9.

As noted previously, exposure to herbicide is conceded.  38 C.F.R. § 3.307(a)(6)(iii) (2017).  However, his peripheral neuropathy was not shown to be manifested until many years following separation from service.  Accordingly, as that condition was not shown to a compensable degree of 10 percent within one year following exposure to herbicides, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2014).

Post-service medical records show a diagnosis of peripheral neuropathy many years after service discharge.  A January 2012 VA treatment record shows a diagnosis of peripheral neuropathy distal symmetrical.  The record is clear that the Veteran's peripheral neuropathy was initially identified many years after his period of active duty service.  As there is no showing of peripheral neuropathy in service or to a compensable degree in the year after service, presumptive service connection for peripheral neuropathy as a chronic disease is not warranted.

The Veteran, as a lay person, is competent to report symptoms he can personally observe.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is also competent to diagnose a simple medical condition, capable of lay observation.  However, determining the etiology of his neuropathy is a complex medical question that exceeds the realm of personal lay opinion.  See Jandreau, 492 F.3d at 1376-77.  That is, a competent medical opinion is necessary to establish the etiology of the Veteran's neuropathy.

The Board has carefully considered the Veteran's statements that his neuropathy is caused by exposure to herbicide.  However, as noted above, the Veteran lacks the requisite expertise to provide a competent medical opinion in this regard.

As the competent and probative evidence of record fails to indicate that the Veteran's bilateral lower extremity peripheral neuropathy is etiologically related to service, service connection is not warranted.  The preponderance of the evidence is against the claim under any applicable theory of service connection; the benefit-of-the-doubt rule does not apply.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 53-56. 

TDIU

In order to establish a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Under the applicable criteria, total disability ratings based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In determining whether the veteran is entitled to a TDIU rating, neither his non-service-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough for an award of TDIU.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id.  

Substantially gainful employment must be reviewed in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Moore v. Derwinski, 1 Vet. App. 356 (1991), Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975).

The Veteran's current claim for a TDIU was received in January 2012.  In essence, he contends his service-connected coronary artery disease with congestive heart failure renders him unemployable.

The Veteran's coronary artery disease is rated at 60 percent from June 14, 2011, and 100 percent from July 27, 2017.  As such, he meets the criteria of 38 C.F.R. § 4.16(a) as of June 14, 2011.

Generally, to grant a TDIU, the Veteran cannot be in receipt of a total disability evaluation either for a single disorder or based on a combined evaluation.  38 C.F.R. § 4.16.  Thus, as of July 27, 2017, the Veteran is not eligible under the terms of the regulation for a TDIU rating.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ("claim for TDIU presupposes that the rating for the condition is less than 100%"); see also Holland v. Brown, 6 Vet. App. 443, 446 (1994) (100 percent schedular rating "means that a Veteran is totally disabled").

On a VA Form 21-8940 received in January 2012, the Veteran reported that he last worked full-time in June 2005 and became too disabled to work in March 2011.  He indicated that he worked as a roll shipper from 1973 to 2005.  His highest level education was 12th grade.  On a VA Form 21-8940 received in July 2012, the Veteran reported that he had worked on a part-time basis from April 2007 to October 2009 as a security guard.  He denied any having additional training or skills.

During VA examinations in February 2012 and June 2012, VA examiners opined that the Veteran's coronary artery disease would not prohibit him from performing sedentary labor.  The February 2012 examiner noted the Veteran was capable of light physical labor and was not considered unemployable.  Notably, the June 2012 examiner noted that there had been a change since the last examination, and the Veteran was no longer believed to be able to perform any physical labor.   

The probative value of the opinions are somewhat diminished by the lack of rationale for the examiners' opinions.  However, based on consideration of the cumulative record, to specifically include the physical findings noted at the heart examinations; it is unlikely that he would be to obtain and maintain substantially gainful employment consistent with his educational level and prior work experience.  The Veteran only has a limited education and his work history, as reported, appears to be primarily consisted of physical labor.  Resolving reasonable doubt in the Veteran's, favor, the Board finds that his coronary artery disease symptomatology would be reasonably likely to preclude substantially gainful employment.  As the Veteran has a total rating for his service-connected CAD as of July 27, 2017, he is not eligible under the terms of the regulation for a TDIU rating from that period.  Entitlement to TDIU is warranted from June 14, 2011 to July 27, 2017.  

ORDER

Service connection for tinnitus is denied.

Service connection for sinusitis and/or allergic rhinitis is denied.

Service connection for hypertension is denied.

Service connection for peripheral neuropathy of the bilateral lower extremities is denied.

Resolving reasonable doubt in the Veteran's favor, TDIU is granted but only from June 14, 2011 to July 27, 2017.



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


